WENTWORTH, Judge,
concurring specially.
Although I agree with the remand for more particular findings to facilitate our review of the denial of psychiatric evaluation,1 I find no parallel with the Castro decision and do not think it supports reversal of a deputy’s explicit rejection of a medical opinion absent articulation of a sufficient reason therefor.2 Instead, I think we should in most contexts read an explicit rejection as a determination of lack of credibility with the usual attendant presumptions on appeal. Remand in this case, however, is in order because the condition of the order and the record here makes any appellate review burdensome.

. The order contains no factual findings other than an orthopedic MMI without permanency, but the record reflects many circumstances potentially impacting the medical opinion in question, including lack of currency at the time of hearing as well as lengthy testimony from claimant, but also including unexplained testimony of a carrier witness that, “It is my understanding that if a person has reached maximum medical improvement from an orthopedic or neurological standpoint that there is no grounds for psychological impairment."


. There the order contained no reference to the three medical experts in question (who might therefore have been overlooked), and the court reviewed the record to determine that no evidence supported rejection.